United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 97-3798EM
                                    _____________

Sheri Sutton, for Nicola J. Sutton, a *
minor,                                *
                                      *
                   Appellant,         * Appeal from the United States
                                      * District Court for the Eastern
      v.                              * District of Missouri.
                                      *
Kenneth S. Apfel, Commissioner of     *     [UNPUBLISHED]
Social Security Administration,       *
                                      *
                   Appellee.          *
                                _____________

                             Submitted: April 17, 1998
                                 Filed: April 22, 1998
                                  _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

        Sheri Sutton, for Nicola J. Sutton, a minor, appeals the district court's grant of
summary judgment affirming the Social Security Commissioner's denial of Sutton's
application for child's survivor's benefits. Having reviewed the record and the parties'
briefs, we conclude that no error of law or fact appears and that an opinion would lack
precedential value. We affirm the district court's judgment. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-